 



         
Option #                     
  MYLAN LABORATORIES INC.   EXHIBIT 10.4(b)

  2003 LONG-TERM INCENTIVE PLAN    

  STOCK OPTION AGREEMENT    

                     (the “Optionee”) is granted, effective as of the ___ day of
                     (the “Date of Grant”), options (the “Options”) to purchase
shares of Common Stock (“Common Stock”) of Mylan Laboratories Inc. (the “Option
Shares”) pursuant to the 2003 Long-Term Incentive Plan (the “Plan”) of Mylan
Laboratories Inc. (the “Corporation”). The Options are subject to the terms and
conditions set forth below and in the Plan, which is a part of this Stock Option
Agreement (the “Agreement”).



1.   Exercise Price: $  per            Option share   2.   Number of Option
Shares:                        3.   Type of Option:                        4.  
Vesting: The Options granted hereunder will become vested in accordance with the
following schedule:

             
 
  Date of Vesting   Option Shares Vested    

                                                 

                                                 

                                                 

                                                 



5.   Exercise of Option: Options may be exercised in accordance with the rules
contained in Article VI, Section 6.04 Option Exercise Procedures, of the Plan.  
6.   Expiration Date: Subject to earlier termination as provided in Article VI,
Section 6.03 (e) of the Plan, the Options granted hereunder shall expire at
12:01 a.m. Eastern Standard Time on the tenth (10th) annual anniversary of the
Date of Grant, unless earlier exercised. This option will expire upon the
occurrence of certain events related to the termination of your employment.
Although in most instances you will have some period of time between the last
day of your employment and the termination of your option, you should consult
the enclosed Summary of Plan Features for the 2003 Long-Term Incentive Plan, to
ensure that you do not forfeit any rights under this agreement. This agreement
does not constitute an employment contract.   7.   Limitation Of Liability Of
The Committee And Board Of Directors: The Optionee agrees that the liability of
the officers and the Board of Directors of the Corporation to the Optionee under
this Agreement shall be limited to those actions or failure to take actions
which constitute self-dealing, willful misconduct or recklessness.   8.   Law
Governing: This Agreement shall be governed by and construed under the internal
laws of the Commonwealth of Pennsylvania.

     
Mylan Laboratories Inc.
   
 2003 Long-Term Incentive Plan Subcommittee
  Optionee
 
   
 
   
By: Robert J. Coury
  [Name]
Title: Vice Chairman and CEO
   

